Exhibit 10.15


FIRST AMENDMENT

 

                    FIRST AMENDMENT (this "Amendment"), dated as of February 4,
2003, among TRICO MARINE SERVICES, INC., a Delaware corporation (the "Parent"),
TRICO MARINE ASSETS, INC., a Delaware corporation ("Trico Assets"), TRICO MARINE
OPERATORS, INC., a Louisiana corporation ("Trico Operators" and, together with
Trico Assets, the "Borrowers" and each, a "Borrower"), the Lenders party to the
Credit Agreement referred to below (the "Lenders") and NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, as administrative agent (the "Administrative Agent"). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
 

W I T N E S S E T H :
 

                   WHEREAS, the Parent, the Borrowers, the Lenders and the
Administrative Agent are parties to the Credit Agreement, dated as of December
18, 2002 (as amended, modified, restated and/or supplemented through, but not
including, the date hereof, the "Credit Agreement"); and

                    WHEREAS, the Borrowers have requested, and the
Administrative Agent and the Lenders have agreed to, the amendments provided
herein on the terms and conditions set forth herein;

                    NOW, THEREFORE, it is agreed:
 

                   1.      The definition of "Consolidated Indebtedness to
Consolidated Capitalization" appearing in Section 11.01 of the Credit Agreement
is hereby restated in its entirety as follows:

 

                 "Consolidated Indebtedness to Consolidated Capitalization
Ratio" shall mean, as at any date of determination, the ratio of Consolidated
Indebtedness to Consolidated Capitalization as at such date.

 

                    2.      The definition of "Consolidated Net Worth" appearing
in Section 11.01 of the Credit Agreement is hereby restated in its entirety as
follows:

 

                   "Consolidated Net Worth" shall mean, with respect to any
person, the Net Worth of such Person and its Subsidiaries determined on a
consolidated basis after appropriate deduction for any minority interests in
Subsidiaries; provided that Consolidated Net Worth shall be determined by adding
thereto the effect of (x) write-downs of deferred dry-docking costs to the
extent that (i) such write-downs had the effect of reducing Consolidated Net
Worth, (ii) such write-downs were related to the implementation of new
accounting treatment for activities related to property, plant and equipment,
(iii) such write-downs are taken in accordance with GAAP as in effect on the
date of such write-downs and (iv) such write-downs do not have any cash impact
on the Parent or any of its Subsidiaries and (y) the non-cash charge taken by
the Parent and its Subsidiaries in the fiscal quarter of the Parent ended on
September 30, 2002 in an aggregate amount no greater than $22,700,000, to the
extent that such non-cash charge (i) related to the establishment of a valuation
allowance by the Parent and its Subsidiaries against deferred taxes of the
Parent and its Subsidiaries and (ii) had the effect of reducing Consolidated Net
Worth for such period.

 

                   3.      This Amendment shall become effective on the date
(the "First Amendment Effective Date") when the Parent, each Borrower and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent at the Notice Office.

 

                   4.       In order to induce the Lenders to enter into this
Amendment, each of the Parent and each of the Borrowers hereby represents and
warrants that (i) no Default or Event of Default exists as of the First
Amendment Effective Date, both before and after giving effect to this Amendment,
and (ii) all representations and warranties contained in the Credit Agreement
and in the other Credit Documents are true and correct in all material respects
on and as of the First Amendment Effective Date, both before and after giving
effect to this Amendment (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be true and
correct in all material respects only as of such specified date).

 

                   5.      This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Parent and the Administrative Agent.

 

                   6.       THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

                   7.      From and after the First Amendment Effective Date,
all references in the Credit Agreement and each of the Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. This Amendment shall constitute a Credit Document for all
purposes under the Credit Agreement and the other Credit Documents.

 

                   8.      This Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.

 



*        *        *



 

                    IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

 

  

TRICO MARINE SERVICES, INC.  

  

By:  

  /s/ Victor M. Perez

  

  

Name: Victor M. Perez

  

  

Title: Vice President, Chief Financial

         Officer and Treasurer

  

TRICO MARINE ASSETS, INC.  

  

By:  

 /s/ Victor M. Perez

  

  

Name: Victor M. Perez

  

  

Title: Vice President, Chief Financial

         Officer and Treasurer

  

TRICO MARINE OPERATORS, INC.  

  

By:  

  /s/ Victor M. Perez

  

  

Name: Victor M. Perez

  

  

Title: Vice President, Chief Financial

         Officer and Treasurer

  

NORDEA BANK FINLAND PLC, NEW

YORK BRANCH, Individually and as Administrative Agent  

By:  /s/ Hans Chr. Kjelsrud Name: Hans Chr. Kjelsrud Title: Senior Vice
President      

  

By:  

 /s/ Ronny Bjornadal

  

  

Name: Ronny Bjornadal

  

  

Title: Vice President

 





 

  

THE GOVERNOR AND COMPANY OF

THE BANK OF SCOTLAND 

           

  

By:  

 /s/ Douglas Newton

  

  

Name: Douglas Newton

  

  

Title: Associate Director






 

  

VEREINS –UND WESTBANK AG

           

  

By:  

   /s/ Marquart

  

  

Name: Marquart

  

  

Title: Senior Vice President

        By:   /s/ Schilling     Name: Schilling     Title: Vice President

 





 

  

HAMBURGISCHE LANDESBANK

GIROZENTRALE

           

  

By:  

  /s/ Urbaniak

  

  

Name: Urbaniak

  

  

Title: Vice President

              By:  /s/ Gowers     Name: Gowers     Title: Vice President


 